DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are cancelled.
Claims 21-46 are required restrictions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Inventions I. Claims 21-25 drawn to individual requests for the digitally rendered content element from respective ones of the plurality of computerized content devices; selecting one of a plurality of advertised routes; the plurality of content sources and the requesting the plurality of computerized content devices, and routing each of the individual requests to the plurality of digital content sources, respectively H04L 41/12: network topology discovery or management, and H04L45/72: Routing based on the source address. 
Inventions II. Claims 32-36 drawn advertise two or more routes associated with the two or more nodes; the digitally rendered content to the computerized client device, cause provision of the digitally rendered content, the provision based on the digitally rendered content being available at the delivery cache; and content backfill operation performed between a first tier cache and the delivery cache, respectively H04L1/1835, 1838, 1874, 1877
Inventions III. Claims 38-46 drawn an end-host node, the end-host node in data communication the plurality of nodes, content delivery rules of the plurality 

The inventions are distinct, each from the other because of the following reasons:
Inventions (I), (II) and (III) are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as individual requests for the digitally rendered content element from respective ones of the plurality of computerized content devices; selecting one of a plurality of advertised routes; the plurality of content sources and the requesting the plurality of computerized content devices, and routing each of the individual requests to the plurality of digital content sources, and whereas Invention II describes advertise two or more routes associated with the two or more nodes; the digitally rendered content to the computerized client device, cause provision of the digitally rendered content, the provision based on the digitally rendered content being available at the delivery cache; and content backfill operation performed between a first tier cache and the delivery cache. Whereas Invention III describes an end-host node, the end-host node in data communication the plurality of nodes, content delivery rules of the plurality of nodes, content delivery rules configured to modify of the plurality of routes. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.
Where applicant elects a subcombination and claims thereto are subsequently found

allowable subcombination will be examined for patentability in accordance with 37 CFR
1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a
continuation or divisional application is anticipated by, or includes all the limitations of, a
claim that is allowable in the present application, such claim may be subject to
provisional statutory and/or nonstatutory double patenting rejections over the claims of
the instant application.
	Restriction for examination purposes as indicated is proper because all these
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different
classification, restriction for examination purposes as indicated is proper. Applicant is
advised that the reply to this requirement to be complete must include (i) an
election of a invention to be examined even though the requirement may be
traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the
elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after

elected invention.
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103(a) of the other invention.
A telephone call was made on 4/05/2021 to Derek L. Midkiff (Reg. No. 70,142) to request over the phone election. However, no attorney of record was able to make election over the phone, instead request in writing. Based on the applicant request, the examiner will send in writing the restriction requirement to the applicant. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU BELETE/
Examiner, Art Unit 2468
/PARTH PATEL/Primary Examiner, Art Unit 2468